Opinion issued June 26, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00665-CR
                           ———————————
                      ARMANDO SOSA, JR., Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1369717


                         MEMORANDUM OPINION

      Appellant, Armando Sosa, Jr., was charged by indictment with aggravated

robbery. 1 Appellant pleaded guilty. The trial court found him guilty and assessed



1
      See TEX. PENAL CODE ANN. §§ 29.02(a)(1), 29.03(a)(2) (Vernon 2011),
      § 31.03(a), (b)(1) (Vernon Supp. 2013).
punishment at 20 years’ confinement. In one issue on appeal, Appellant argues

that the State failed to offer sufficient evidence to support his plea of guilty.

      We affirm.

                                     Background

      The State charged appellant with aggravated robbery. Appellant ultimately

pleaded guilty to the offense. As a part of his plea, Appellant signed a judicial

confession.    Appellant’s signature on the confession was notarized.               The

confession was also signed by Appellant’s attorney, the prosecutor, and the trial

court. The confession provides, in pertinent part,

      The charges against me allege that in Harris County, Texas, Armando
      Sosa, hereafter styled the Defendant, heretofore on or about
      November 8, 2012, did then and there unlawfully, while in the course
      of committing theft of property owned by [the complainant], and with
      intent to obtain and maintain control of the property, intentionally and
      knowingly cause bodily injury to [the complainant], and the
      Defendant did then and there use and exhibit a deadly weapon,
      namely, a knife.

      Against the peace and dignity of the State.

      I understand the above allegations and confess that they are true and
      that the acts alleged above were committed on 11.8.2012.

      In open court I consent to the oral and written stipulation of evidence
      in this case and to the introductions of affidavits, written statements,
      of witnesses, and other documentary evidence.

      The confession also contained a paragraph above the trial court’s signature.

That paragraph provides, in pertinent part, “This document was executed by the



                                            2
defendant, his attorney, and the attorney representing the State, and then filed with

the papers of the case. The defendant then came before me and I approved the

above and the defendant entered a plea of guilty.” This document is included in

the appellate record as a part of the clerk’s record.

                Sufficiency of Evidence in Support of Guilty Plea

      In his sole issue, Appellant argues the State failed to offer sufficient

evidence to support his plea of guilty.

A.    Standard of Review

      When he pleads guilty, a criminal defendant waives his right to challenge the

sufficiency of the evidence. Keller v. State, 125 S.W.3d 600, 605 (Tex. App.—

Houston [1st Dist.] 2003), pet. dism’d, improvidently granted, 146 S.W.3d 677

(Tex. Crim. App. 2004) (per curiam); see also Staggs v. State, 314 S.W.3d 155,

159 (Tex. App.—Houston [1st Dist.] 2010, no pet.). In such cases, we confine our

review of the sufficiency of the evidence to determining whether the evidence

supports the conviction under article 1.15 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 1.15 (West 2005) (stating that

State must “introduce evidence into the record showing the guilt of the defendant

and said evidence shall be accepted by the court as the basis for its judgment and in

no event shall a person charged be convicted upon his plea without sufficient

evidence to support the same.”); Keller, 125 S.W.3d at 605 (citing TEX. CODE



                                           3
CRIM. PROC. ANN. art. 1.15 (West 2005)). The State must offer sufficient proof to

support any judgment based on a guilty plea in a felony case tried before a court.

Keller, 125 S.W.3d at 604 (citation omitted); see also Ex parte Williams, 703
S.W.2d 674, 678 (Tex. Crim. App. 1986). “The State, however, is not required to

prove the defendant’s guilt beyond a reasonable doubt; the supporting evidence

must simply embrace every essential element of the charged offense.” Staggs, 314
S.W.3d at 159.

B.    Analysis

      Article 1.15 of the Texas Code of Criminal Procedure requires the State to

“introduce evidence into the record showing the guilt of the defendant and said

evidence shall be accepted by the court as the basis for its judgment and in no

event shall a person charged be convicted upon his plea without sufficient evidence

to support the same.” TEX. CODE CRIM. PROC. ANN. art. 1.15; see Menefee v.

State, 287 S.W.3d 9, 13–14 (Tex. Crim. App. 2009). The evidence supporting a

guilty plea may take several forms. Menefee, 287 S.W.3d at 13. Article 1.15

provides that

      the evidence may be stipulated if the defendant in such a case
      consents in writing, in open court, to waive the appearance,
      confrontation, and cross-examination of witnesses, and further
      consents either to an oral stipulation of the evidence and testimony or
      to the introduction of testimony by affidavits, written statements of
      witnesses, and any other documentary evidence in support of the
      judgment of the court.



                                        4
TEX. CODE CRIM. PROC. ANN. art. 1.15.

         The State argues that the facts of this case are identical to the facts of

Rexford v. State, 818 S.W.2d 494 (Tex. App.—Houston [1st Dist.] 1991), pet ref’d

823 S.W.2d 296 (Tex. Crim. App. 1991). We agree. In Rexford, the defendant had

pleaded guilty to a charge of sexual assault. Id. at 495. On appeal, the defendant

argued the evidence was insufficient to support his plea of guilty. Id. As here, the

defendant had signed and notarized a judicial confession.            The confession

identified the elements of the crime for which he had been charged. Id. “The

document further stated that [the defendant] confessed that the allegations were

true.”    Id. In addition to defendant’s signature, the confession contained the

signature of the defendant’s attorney, the prosecutor, and the trial court. Id. As

here, the confession was never formally admitted into evidence, but the document

stated that it was executed by the defendant, filed with the papers of the case, and

approved by the trial court. Id. Based on these facts, we held the confession was

accepted and considered by the court and, accordingly, constituted sufficient

support to his plea of guilty. Id.

         All relevant facts present in Rexford are present in this case. Because there

is no legally-significant distinction between Rexford and this case, the holding of

Rexford applies. Accordingly, we hold there is sufficient supporting evidence to

uphold Appellant’s plea of guilty. We overrule Appellant’s sole issue.



                                           5
                                   Conclusion

      We affirm the judgment of the trial court.




                                               Laura Carter Higley
                                               Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           6